Citation Nr: 1518637	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, the Appellant's case has been transferred from the VA RO and Insurance Center in Philadelphia, Pennsylvania to the VA RO in San Diego, California.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the Veteran's service treatment records and the November 2014 Informal Hearing Presentation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran died in June 2011 of myocardial ischemia.  In the March 2013 VA Form 9, the Appellant contends that the Veteran was exposed to herbicide agents during his service in Thailand.  The Veteran's Personnel Qualification Record reflects service in Thailand from October 1973 to October 1975.  A review of the record indicates that the AOJ has not completed the appropriate development pertaining to the Appellant's contention that the Veteran was exposed to herbicides.

Accordingly, the case is REMANDED for the following actions:

1.  Complete all necessary development regarding the Veteran's claimed in-service herbicide exposure in Thailand, as provided in the May 2010 VA Compensation & Pension Service memorandum and the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR"), concerning exposure to herbicidal agents in Thailand.  

2.  After the above action has been completed, readjudicate the Appellant's claim.  If the claim remains denied, issue to the Appellant and her representative a supplemental statement of the case.  Afford her the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




